Matter of Adaliza H. (2014 NY Slip Op 06278)
Matter of Adaliza H.
2014 NY Slip Op 06278
Decided on September 23, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 23, 2014Mazzarelli, J.P., Renwick, Andrias, Richter, Feinman, JJ.


13005

[*1] In re Adaliza H., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency
Tamara A. Steckler, The Legal Aid Society, New York (Scott A. Rosenberg of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Hanh H. Le of counsel), for presentment agency.
Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about July 3, 2013, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that, if committed by an adult, would constitute attempted assault in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant's request for an adjournment in contemplation of dismissal, and instead adjudicating her a juvenile delinquent and imposing a conditional discharge. In light of the seriousness of the underlying incident, appellant's history of disciplinary problems at school and home, and the short duration of any supervision that an ACD might have provided, the court adopted the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 23, 2014
CLERK